Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final action for application number 16/539,639 in response to an amendment filed 05/10/2021; the original application filed on 08/13/2019. Claims 1 - 20 are currently pending and have been considered below. Claims 1 and 10 are independent claims.

Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 05/10/2021, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: Neither of the applied prior art references provide features of “maintain a plurality of per-virtual machine queues configured to store received packets associated with each of respective plurality machines hosted by the processor; wherein the processor is further configured to: execute a CPU-fair fair queuing process to control the processing by the processor of the packets stored in the per-virtual machine queues, wherein the CPU-fair fair queuing process is configured to ensure, to the extent needed by each virtual machine, a minimum processor cycle allocation for processing packets stored in a corresponding per-virtual machine queue”.
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Gupta et al. does disclose “maintain a plurality of per-virtual machine queues configured to store received packets associated with each of respective plurality machines hosted by the processor”. Gupta et al. teaches a server 102 that includes multiple virtual machines 110 as  Also, please see Para [0014] “The virtual machines 110 each have a maximum rate at which they are to process data packets incoming from the network 100. The maximum incoming frame rate for each of the virtual machines may be the same or vary between the virtual machines. The rate limiting network controller 104 may monitor packet traffic incoming from the network 100 to each of the virtual machines 110 via the ingress port 106 and apply a rate limiting function when the rate at which the ingress port receives data traffic for a particular virtual machine exceeds that virtual machine's maximum incoming frame rate”.
The Examiner further submits that Kenny et al. does disclose “the processor is further configured to: execute a CPU-fair fair queuing process to control the processing by the processor of the packets stored in the per-virtual machine queues, wherein the CPU-fair fair queuing process is configured to ensure, to the extent needed by each virtual machine, a minimum processor cycle allocation for processing packets stored in a corresponding per-virtual machine queue”, Please see Para [0021] “queue module 140 may operate to facilitate queueing and de-queueing of QEs from the QE queues of memory unit 165” which represents the CPU fair queuing, also see Para [0049] “queue notifications 635 may include flags, such as threshold flags” which represent the minimum processor cycle.
The Examiner respectfully suggests that the claim be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at 571-270-1921 to schedule an interview.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2012/0163175 A1) in view of KENNY et al. (US 2018/0191630 A1).

Regarding claims 1 and 11, a server, [Figure 1, Ref # 102], comprising:
a processor, [Figure 1, Ref # 104 wherein the controller 104 provides a processor within the control. (Paragraph 37)], configured to host a plurality of virtual machines, [Figure 1, Ref # 110, wherein controller 104 hosts VM 110], 
an ingress engine, [Figure 1, Ref # 106, Ingress port], configured to:
maintain a plurality of per-virtual machine queues configured to store received packets associated with each of respective plurality machines hosted by the processor, [The rate limiting network controller 104 may monitor packet traffic incoming from the network 100 to each of the virtual machines 110 via the ingress port 106 and apply a rate limiting function when the rate at which the ingress port receives data traffic for a particular virtual machine exceeds that virtual machine's maximum incoming frame rate, (Paragraph 14)], 
[When the controller 504 detects that the rate of incoming data packets to any one of the virtual machines 509, 510 exceeds the preset maximum frame rate of that virtual machine, the controller 504 may start to drop incoming data packets (i.e., dropped data packets 534), “wherein the dropped packets of any number is a threshold number of packet drops, (Paragraph 37)], transmit a packet per second transmission limit to at least one remote computing device transmitting packets to the virtual machine associated with the per virtual machine queue experiencing the packet drops, [The unicast congestion message instructs the contributing source device 314 to reduce or stop its data packet transmission rate so that the rate of incoming data packets to the overloaded virtual machine decreases, (Paragraph 20)],
Gupta et al. fails to explicitly teach that the processor is further configured to: execute a CPU-fair fair queuing process to control the processing by the processor of the packets stored in the per-virtual machine queues, wherein the CPU-fair fair queuing process is configured to ensure, to the extent needed by each virtual machine, a minimum processor cycle allocation for processing packets stored in a corresponding per-virtual machine queue, 
Kenny et al. teaches queue module 140 may operate to facilitate queueing and de-queueing of QEs from the QE queues of memory unit 165, “wherein the facilitating queueing represents the executing of the CPU fair queueing”, (Kenny et al., Paragraph 21), Kenny et al. further teaches queue notifications 635 may include flags, such as threshold flags. Consumers 615, such as software consumers, may check the threshold flags, for instance, with minimal extra cycle cost. In some embodiments, only about one to two bits may be required for the (Kenny et al., Paragraph 49), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that the processor is further configured to: execute a CPU-fair fair queuing process to control the processing by the processor of the packets stored in the per-virtual machine queues, wherein the CPU-fair fair queuing process is configured to ensure, to the extent needed by each virtual machine, a minimum processor cycle allocation for processing packets stored in a corresponding per-virtual machine queue, (Kenny et al., Paragraph 49), in order to manage packet congestion may benefit network efficiency, (Kenny et al., Paragraph 49).

Regarding claims 2 and 12, the server comprising a network interface card, and the ingress engine is executed on the network interface card, [Figure 7, Ref # 720, wherein the system interface executes the ingress port 106].

Regarding claims 3 and 13, the server wherein the per virtual machine queues are maintained on the network interface card, [queue management module 125 may operate as an interface between producers and/or consumers and the queue manager 130, (Kenny et al., Paragraph 17)].

Regarding claims 5 and 15, the server wherein the server comprises a multi-core processor, and at least one core of the multi-core processor is dedicated to processing packets stored in the per-virtual machine queues, [Kenny et al., Figure 1, Ref # 112].

Regarding claims 6 and 16, the server wherein processing a packet stored in the per-virtual machine queues comprises executing at least one of a plurality of network functions on the packet, the network functions comprising: physical address translation, decryption, and firewall processing, [Encryption/compression circuitry 704 contains logic to carry out encryption/compression or decompression/decryption operations on received and transmitted packets, (Paragraph 36)].

Regarding claims 7 and 17, the server of claim 1, wherein the processor is configured to include the packet per second transmission limit transmitted to the at least one remote computing device in respective packet acknowledgement messages, [FIG. 3 illustrates a network 300 connected to a destination device 312 having an example rate limiting network controller 304 at an ingress port 306 sending a unicast congestion message (illustrated by data flow 328) to a source device 314, (Paragraph 19)].

Regarding claims 8 and 18, the server wherein the processor is configured to include the packet per second transmission limit transmitted to the at least one remote computing device in respective independent control packets, [The rate limiting network controller 104 may monitor packet traffic incoming from the network 100 to each of the virtual machines 110 via the ingress port 106 and apply a rate limiting function, (Paragraph 14)].

Regarding claims 9 and 19, the server wherein at least one minimum processor cycle allocation for a first of the virtual machines is different than a minimum packet processor cycle allocation for a second of the virtual machines, [Each of the virtual machines has a preset maximum frame rate at which they can process incoming data from the network 400, (Paragraph 24)].

Regarding claims 10 and 20, the server wherein the processor is configured, in response to detecting an empty per-virtual machine queue associated with a first virtual machine, to reallocate at least a portion of the processor cycle allocation allocated to the first virtual machine to at least one other virtual machine, [the threshold flags may provide various information regarding queue information, such as "almost empty," "almost full," and/or the like. Consumers 615 may use the threshold flags to infer various characteristics of a queue 620, for instance, whether the queue 620 is growing or is already excessively long. Accordingly, consumers 615 may take appropriate action in response to the threshold flags indicating an excessively lone queue 620, such as dropping packets and/or the like, (Kenny et al., Paragraph 49)].



Allowable Subject Matter
s 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478